Title: From George Washington to William Augustine Washington, 3 October 1798
From: Washington, George
To: Washington, William Augustine



My dear Sir,
Mount Vernon 3d Octr 1798

Your letter of the 27th of July has remained unacknowledged ’till now, that I embrace the opportunity afforded by General Lee’s return, to do it.
To a person not in the habit of sending regularly to the Post Office, nearest to them, it is almost useless to write by the Mail; and with very few exceptions, addressing letters by private hands, is almost as bad; very few people paying much attention to them; which, with the shifting of hands, rubbing in the Pocket, and sometimes idle curiosity to know the contents, are great lets to a safe conveyance, in that way.
With respect to the proposed contract for Corn, as my primary object is to be certain of getting it, I will agree to divide the freight from your landing to mine (at this place) equally with you; although it would make the Corn come all that higher to me; as neither land, or water transportation, would be more to my Mill (where it will be chiefly wanted) than it would be to the Warehouses, or Wharves in Alexandria. March being a windy month; often cold & disagreeable; about the middle of April would be better, and I would agree to receive it at that time. If with these alterations, from the proposals contained in my letter of the 26th of June last, you incline to enter into a contract upon the terms therein mentioned, for five hundred Barrels of Corn, annually, I am ready to close the contract; to be binding for, and during our lives.
Your answer to this point would be agreeable, as Genl Lee is

desirous of entering into a contract with me for the same quantity of Corn (500 Barls); and, on a/c of the payments, it would be very convenient for me to make it; but from the uncertainty of its fulfilment, on his part, I feel no disposition to enter into one with him.
I thank you for the old document⟨s⟩ you sent me, respecting the family of our Ancestors. but I am possessed of Papers which prove beyond a doubt, that of the two brothers who Emigrated to this Country in the year 1657, during the troubles of that day, that John Washington, from whom we are descended, was the eldest. The Pedigree from him, I have, and I believe very correct; but the descendents from Lawrence, in a regular course, I have not been able to trace. All those of our name, in and about Chotanck, are from the latter. John, was the Grandfather of my father and uncle, and Great grand father to Warner and me. He left two Sons, Lawrence & John; the former, who was the Eldest, was the father of my father, uncle, & aunt Willis. Mrs Hayward must have been a daughter of the first Lawrence, & thence became the cousen of the second Lawrence, & John. We all unite in best wishes for you & family—and I am your sincere and Affectionate Uncle

Go: Washington

